DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 and 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11246233. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter disclosed by the aforementioned claims of the instant application are anticipated by the aforementioned claims of the reference patent as follows:
All of the subject matter recited by instant claims 21 and 22 is anticipated by reference claim 1; all of the subject matter recited by instant claim 23 is anticipated by reference claim 2; all of the subject matter recited by instant claim 24 is anticipated by reference claim 4; all of the subject matter recited by instant claim 25 is anticipated by reference claim 8; all of the subject matter recited by instant claim 26 is anticipated by reference claim 5; all of the subject matter recited by instant claim 27 is anticipated by reference claim 6; all of the subject matter recited by instant claim 30 is anticipated by reference claim 10; all of the subject matter recited by instant claim 31 is anticipated by reference claim 11; all of the subject matter recited by instant claim 32 is anticipated by reference claim 12; all of the subject matter recited by instant claim 33 is anticipated by reference claim 13; all of the subject matter recited by instant claim 34 is anticipated by reference claim 14; all of the subject matter recited by instant claim 35 is anticipated by reference claim 15; all of the subject matter recited by instant claim 36 is anticipated by reference claim 16; all of the subject matter recited by instant claim 37 is anticipated by reference claim 17; all of the subject matter recited by instant claim 38 is anticipated by reference claim 18; and all of the subject matter recited by instant claim 39 is anticipated by reference claim 19


Response to Amendment

The examiner acknowledges the cancellation of claims 1-20 in the preliminary amendment filed 4/14/2022.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “handle” of claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26, 28, 30, and 36-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (US 2018/0122201 A1).

Regarding claim 21, Chiang discloses an attachment mechanism to secure a display unit (Fig. 1A element 1) to a stand (Fig. 1A element 2), the attachment mechanism comprising: 
a housing (Fig. 3B elements 20 and 21) defining a central axis (as shown in Fig. 3B wherein element 21 is a cylindrical housing defining a central axis); 
a latch mechanism (Fig. 3B elements 22 and 23) attached to the housing (as shown in Fig. 3B), the latch mechanism having a movable component (Fig. 3B element 23) configured to engage a surface feature (Fig. 2A element 13) defined by a recess (Fig. 2A element 12) of the display unit when the housing is inserted into the recess (as discussed in Paragraph [0050]), the latch mechanism defining a protrusion (wherein as shown in Fig. 5A element 23 protrudes from the housing); and 
an actuating mechanism (Fig. 3D elements 31 and 222) coupled to the latch mechanism (as shown in Fig. 3B) and including a slot (Fig. 3B element 201), the protrusion being positioned in the slot (as discussed in Paragraph [0050] and shown in Fig. 5A); 
wherein rotational movement of the actuating mechanism radially displaces the protrusion and the moveable component relative to the central axis of the housing such that the latch mechanism engages the surface feature (as discussed in Paragraphs [0050] and [0062]).

Regarding claim 22, Chiang discloses the mechanism as set forth in claim 21 above and further comprising a magnetic element (Fig. 3B element 27) disposed in the housing (as shown in Fig. 3B) to couple with the display unit (as discussed in Paragraph [0057]).

Regarding claim 23, Chiang discloses the mechanism as set forth in claim 21 above and further wherein the latch mechanism automatically locks the housing to the display unit when the housing is fully inserted into the recess (as discussed in Paragraphs [0023]-[0024]).

Regarding claim 24, Chiang discloses the mechanism as set forth in claim 21 above and further wherein the movable component is movable between a first position extending beyond the housing (as shown in Fig. 5A) and a second position within the housing (as shown in Fig. 5B).

Regarding claim 25, Chiang discloses the mechanism as set forth in claim 24 above and further wherein the protrusion moves relative to the slot during movement of the movable component moving from the first position to the second position (as shown between Figs. 5A and 5B).

Regarding claim 26, Chiang discloses the mechanism as set forth in claim 21 above and further wherein a biasing mechanism biases the movable component radially away from the central axis of the housing (wherein the motor element 31 is interpreted as a biasing mechanism which biases the movable component to protrude radially away from the central axis of the housing).

Regarding claim 28, Chiang discloses the mechanism as set forth in claim 21 above and further wherein the latch mechanism comprises a set of circumferentially spaced apart movable components (as shown in Fig. 3C as elements 23).

Regarding claim 30, Chiang discloses the mechanism as set forth in claim 21 above and further wherein the housing comprises: 
a front housing component (Fig. 3B element 20); and 
a rear housing component (Fig. 3B element 21) coupled with the front housing component (as shown in Figs. 2A and 3A), wherein the front housing component and the rear housing component at least partially surround the actuating mechanism and the latch mechanism (as shown in Figs. 2A and 5B).

Regarding claim 36, Chiang discloses a modular display system comprising:
a display housing (Fig. 2A elements 10 and 12) defining an internal volume (as shown in Fig. 2A) and a recess (Fig. 2A element 12); 
a display unit (Fig. 1 element 1) carried by the display housing within the internal volume (as shown in Fig. 1); and 
a stand (Fig. 2A element 2) supporting the display housing via an attachment mechanism positioned on the stand (as discussed in Paragraph [0042]), the attachment mechanism comprising:
an attachment mechanism housing (Fig. 3B elements 20 and 21) having a central axis (wherein element 21 is a cylindrical housing defining a central axis);
an actuating mechanism (Fig. 3B element 31); and 
a latch mechanism (Fig. 3B elements 22 and 23) including a movable component (Fig. 3B element 23), wherein rotations of the actuating mechanism linearly displaces the movable component in a radial direction relative to the central axis to retain the attachment mechanism to the display housing (as described in Paragraphs [0051]-[0052] and [0069]-[0070]).

Regarding claim 37, Chiang discloses the system as set forth in claim 36 above and further wherein the recess includes a circular shape (as shown in Fig. 2A), and the attachment mechanism housing includes a corresponding circular shape (as shown in Fig. 2A).

Regarding claim 38, Chiang discloses the system as set forth in claim 36 above and further wherein the latch mechanism includes at least two movable components spaced around a perimeter of the attachment mechanism housing (as show in Fig. 5A as at least elements 231b).

Regarding claim 39, Chiang discloses the system as set forth in claim 36 above and further wherein the latch mechanism is lockable in a radially extended position by the actuating mechanism (as discussed in at least Paragraphs [0074], [0010], and [0024]-[0025]).

Regarding claim 40, Chiang discloses the system as set forth in claim 39 above and further wherein rotation of the actuating mechanism overcomes a biasing force applied to the movable component by a biasing member to retract the movable component relative to the central axis (as discussed in Paragraph [0051] wherein the rotation of the actuating mechanism to bias the movable components radially outward is overcome by the motor element 23 to rotate the actuating mechanism so as to retract the movable component, as further discussed in Paragraph [0062]).


Claims 31-35 is/are rejected under 35 U.S.C.102(a)(1) as being anticipated by Schatz et al. (US 2018/0032104 A1).

Regarding claim 31, Schatz discloses a stand for a display unit that includes a housing with a recess therein, the stand comprising: 
a structural support (Fig. 1 element 130); 
an attachment mechanism (Fig. 3 elements 350 and 450) coupled to the structural support (as shown in Fig. 1) and insertable into the recess of the housing of the display unit (as shown in Fig. 2), the attachment mechanism comprising:
a first housing component (Fig. 3 element 450);
a second housing component (Fig. 3 element 350) secured to the first housing component (as shown in Fig. 12B); and 
a latch mechanism (as shown in Fig. 5) disposed between the first housing component and the second housing component (as shown in Fig. 3), the latch mechanism comprising:
a set of movable components (Fig. 5 elements 410A and 410C), each movable component of the set of movable components comprising a respective spring (Fig. 5 elements 467A and 467B) biasing a single movable component of the set of movable components in a radially outward direction relative to an edge of the first housing component (as discussed in Paragraph [0045] wherein the hinging of the movable elements is in the radially outward direction).

Regarding claim 32, Schatz discloses the stand as set forth in claim 31 above and further comprising a cam mechanism (Fig. 5 element 451) movable between a first position and a second position different from the first position (as discussed in Paragraph [0043]), wherein each of the set of movable components is locked in an extended position when the cam mechanism is in the first position (as discussed in Paragraphs [0035] and [0043]-[0045]).

Regarding claim 33, Schatz discloses the stand as set forth in claim 32 above and further wherein each of the set of movable components is movable from the extended position to a retracted position when the cam mechanism is in the second position (as discussed in Paragraphs [0043]-[0045]).

Regarding claim 34, Schatz discloses the stand as set forth in claim 33 above and further wherein each of the set of movable components is positioned within a perimeter of the first housing component in the retracted position (as shown in Figs. 3 and 7 and described in Paragraph [0046]).

Regarding claim 35, Schatz discloses the stand as set forth in claim 31 above and further comprising a pad (Fig. 3 element 430) positioned on the first housing component and configured to face the display unit (as shown in Fig. 3).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang as applied to claim 26 above, and further in view of Schatz et al. (US 2018/0032104 A1).

Regarding claim 27, Chiang discloses the mechanism as set forth in claim 26 above.
Chiang does not expressly disclose wherein the protrusion is a first protrusion and the biasing mechanism comprises a second protrusion and a spring configured to apply a biasing force between the movable component and the second protrusion.
Schatz teaches a biasing mechanism which comprises: a protrusion (as shown in Fig. 5); and a spring (Fig. 5 element 467A) compressed between a movable element and the protrusion (as discussed in Paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mechanism of Chiang by utilizing a spring and protrusion as a biasing mechanism as taught by Schatz in order to provide a non-electrically dependent means of biasing the movable component into or out of a locked position (as suggested by Schatz in Paragraph [0043]), and one of ordinary skill in the art would have been motivated to do so to ensure a fail-safe state allow for removal of the display from the stand.


Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang as applied to claim 26 above, and further in view of Prescott et al. (US 2013/0181492 A1).

Regarding claim 29, Chiang discloses the mechanism as set forth in claim 21 above.
Chiang does not expressly disclose wherein the actuating mechanism includes a handle configured for manually operating displacement of the movable component.
Prescott teaches wherein an actuating mechanism includes a handle (Fig. 2 element 144) configured for manually operating displacement of a movable component (as discussed in Paragraph [0021] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a handle in the actuating mechanism as taught by Prescott for the mechanism of Chiang in order to permit releasing of the display from the stand without the need for electrical power.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841